DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 11, 13-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the headrest to comprise lateral supporting regions with lateral fastening regions; a basic body with fastening recess to receive fastening the inclination adjustment hook which forms a unit that is covered; the holding element having a bearing element that projects through the bearing and the bearing form a pivot to facilitate the pivot axis of the holding element. 
Chris Fredriksson U.S. Patent 10,414,312 B2 (Fredriksson) does not disclose the heardrest and headrest element comprising lateral supporting regions with lateral fastening regions; a basic body with fastening recess to receive fastening the inclination adjustment hook which forms a unit that is covered; the holding element having a bearing element that projects through the bearing and the bearing form a pivot to facilitate the pivot axis of the holding element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636